Dismissed and Memorandum Opinion filed May 15, 2003








Dismissed and Memorandum Opinion filed May 15, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00439-CV
____________
 
JOHN ROBLEDO, JR., Appellant
 
V.
 
ALDINE INDEPENDENT SCHOOL DISTRICT, Appellee
 

 
On Appeal from the 333rd District Court
Harris
County, Texas
Trial Court Cause No. 01-22086
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 30,
2002.  On May 12, 2003, appellant filed a
motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 15, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.